Per Curiam.
On. the petition of relator the court below issued an alternative writ of mandamus commanding defendants to permit relator and his attorneys the right and opportunity to inspect the records of the defendant corporation, and to take copies of such portions thereof as they might desire. The petition set forth that relator was the owner of a majority of the stock of the corporation, and the president thereof; that March 20, 1916, defendant Drennan and one Blake forcibly took from relator’s possession the corporate books and records, transferred them to the office of defendant Phelps, and that defendants have refused to allow relator to inspect or take copies of any of said records. The relief asked is necessary to enable relator to prepare his defense on the trial of an indictment charging him with embezzlement of funds of the corporation. The answer was wholly devoted to statements of *480alleged criminal acts of relator as president of the corporation, as indicating his guilt of the charge made by the indictment. A reply denied the allegations of the answer. The court below ordered defendants to allow relator and his attorneys before a specified time to inspect and take copies of any and all records, papers and files of the corporation. Defendants appeal from this order.
Defendants contend that relator should have been denied relief because he did not “come into court with clean hands.” We fail to appreciate this argument. Relator had a clear right, -as a stockholder in the corporation, to inspect its books and records. - G. S. 1913, § 6183. This right being denied him by the officers having charge of the books and records, he could enforce it by mandamus. G. S. 1913, § 8266. Relator’s hands are not shown to be unclean simply because defendants and the grand jury accuse him of crime. He is presumed innocent until found guilty, is entitled to a trial, and to the evidence in defendants’ possession necessary to make his defense. The appeal is wholly without merit.
Affirmed.